Citation Nr: 0826328	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  99-01 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel

INTRODUCTION

The veteran had active service from September 1973 to August 
1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which found that new and material 
evidence had not been received to reopen the previously 
denied claim of service connection for a psychiatric 
disorder, to include PTSD.  In a June 2000 decision, the 
Board found that new and material evidence had been received 
to reopen the previously denied claim, and remanded the claim 
for additional development.  

In June 2003, the appellant appeared at a Board 
videoconference hearing.  

In an April 2006 decision, the Board denied the appeal.  The 
veteran then appealed to the U.S. Court of Appeals for 
Veterans Claims (Court).  In an August 2007 joint motion to 
the Court, the parties (the veteran and the VA Secretary) 
requested that the Board decision be vacated and remanded; an 
August 2007 Court order granted the joint motion.

In March 2008, the Board remanded this case for further 
development in accordance with the joint motion for remand.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he developed PTSD as a result of a 
July 1975 training accident which killed three tank crewers 
while he was stationed at the Wildflecken training area in 
Germany.  He did not serve in combat, and, for non-combat 
stressors, the veteran's assertions alone are insufficient to 
establish their occurrence.  Rather, his alleged service 
stressors must be established by official service records or 
other credible supporting evidence.  38 C.F.R. § 3.304(f); 
Moran v. Principi, 17 Vet. App. 149 (2003); Cohen v. Brown, 
10 Vet. App. 128 (1997).

The Board remanded this case in March 2008 for a supplemental 
search of the unit records at the U.S. Army and Joint 
Services Records Research Center (JSRRC).  The Appeals 
Management Center (AMC) sent a request to the JSRRC asking 
for a unit records search for the 54th Engineer Battalion, at 
Wildflecken, Germany during the summer of 1975 for evidence 
that the training accident occurred.  The JSRRC responded 
that no such incident was in the records for May 1 to 
September 30, 1975.  

The veteran submitted a printout of an internet page which 
indicated that the accident occurred in April 1974, not July 
1975 as the veteran had previously stated.  The AMC mentioned 
the printout in the June 2008 Supplemental Statement of the 
Case, but did not request a second search of JSRRC resources 
to discover whether the April 1974 date was correct.  The 
Board notes that the April 1974 date corresponds to a July 
2000 stressor statement submitted by the veteran, although he 
later focused on 1975 in his statements and testimony before 
the Board.  

Because the veteran has submitted additional evidence which 
may lead to verification of his claimed stressor, the Board 
again remands this case for a JSRRC search request for the 
54th Engineer Battalion, at Wildflecken, Germany in April 
1974, for evidence of the training accident.  

The Board notes, as in the March 2008 remand, stressor 
verification is not a sufficient predicate for a grant of 
service connection.  If the JSRRC is able to corroborate the 
veteran's claimed stressor, the veteran should be afforded a 
VA examination, to determine whether he has PTSD related to 
that stressor.

The Board also noted in the March 2008 remand that the 
vacated decision was signed by a Veterans Law Judge who 
conducted a videoconference hearing in June 2003.  The law 
requires that the Veterans Law Judge who conducts a hearing 
on an appeal must participate in any decision made on that 
appeal.  38 U.S.C. § 7107(c); 38 C.F.R. § 20.707.  However, 
that Veterans Law Judge is no longer employed by the Board.  
The AMC notified the veteran of this in an April 2008 notice 
letter and requested that he indicate whether he wanted a 
second hearing, in accordance with 38 C.F.R. § 20.717.  The 
veteran did not respond.  The Board finds that the veteran 
has had ample opportunity to request a second hearing and not 
done so.  The Board is satisfied that the requirements of 38 
C.F.R. § 20.717 have been met and a second hearing will not 
be ordered.

Accordingly, the case is REMANDED for the following action:

1. Contact the U.S. Army and Joint 
Services Records Research Center (JSRRC) 
Kingman Building, Room 2C08, 7701 
Telegraph Road, Alexandria, Virginia 
22315-3802.  Request any information that 
might corroborate the veteran's alleged 
stressor, and provide the JSRCC with, at a 
minimum, the following information: 

*	The veteran served on active duty from 
September 1973 to August 1975 in the U.S. 
Army. 
*	From March 4, 1974, to August 25, 1975, 
he was assigned to Company A of the 54th 
Engineer Battalion in Wildflecken, 
Germany. 
*	His occupational specialty during this 
time was Combat Engineer (also described 
in the military records as Pioneer and 
Construction Specialist). 
*	The claimed stressor is that during 
April 1974, he had to clean up the remains 
of three U.S. soldiers who had been killed 
in a tank accident at the Wildflecken 
training area, during a training or 
practice exercise. 

The accident involved an explosion inside 
of a tank, possibly from an ammunition 
backfire, killing three soldiers whom the 
veteran can only identify as a Lieutenant, 
a Specialist 4, and a Specialist 3, of 
Company C of the 54th Engineer Battalion, 
also located at Wildflecken.  The JSRCC 
should be asked to provide any information 
which tends to verify this event.  In 
addition, if there is no evidence of such 
an event, or if the JSRCC cannot either 
verify or disprove the existence of the 
event, a statement to this effect should 
be provided.

2. If, and only if, an in-service stressor 
event is verified, then the veteran should 
then be scheduled for a VA psychiatric 
examination to determine whether it is as 
likely as not that he has PTSD (under DSM- 
IV criteria) related to the verified 
event(s) in service.  The entire claims 
folder and a copy of this REMAND must be 
made available to the examiner prior to 
the examination.  The complete rationale 
for all opinions expressed should be 
provided.  It would be helpful if the 
physician would use the following language 
in his or her opinion, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is less than 50% likelihood).  
The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.

3.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the claim for service 
connection for an acquired psychiatric 
disability, to include PTSD. If the claim 
is denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

